DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-10-2021 has been entered.
Drawings
The drawings were received on 04-09-2019.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 09-10-2021 on Paul E. Zarek.
The application has been amended as follows: 
Claim 1, line 10, after the phrase “pocket;” 
DELETED: “and”
INSERTED: --wherein the rechargeable motor fan unit comprises a motor fan--

Claim 2, line 1, after the phrase “wherein” 
DELETED: “a motor fan unit fixing band or”

Claim 4, line 2, after the phrase “wherein” 
DELETED: “a motor fan unit,”

Claim 8, line 1, after the phrase “claim 1,”
DELETED: “wherein a blowing fan and a blowing hole of the rechargeable motor fan unit and the rechargeable motor fan unit are connected in series to a ventilation tube connection unit and a ventilation tube.”
INSERTED: --the rechargeable motor fan unit comprises a blowing fan and a blowing hole, wherein the blowing fan, the blowing hole, and the rechargeable motor fan unit are connected in series to a ventilation connection unit and the ventilation tube.--

Claim 10, line 1, after the phrase “wherein”
DELETED: “a”
INSERTED: --the--

Claim 10, line 3, after the phrase “rechargeable motor fan unit”
DELETED: “or the motor fan unit”

Claim 11, line 3, after the phrase “rechargeable motor fan unit”
DELETED: “or the motor fan unit”

Claim 13, line 2, after the phrase “rechargeable motor fan unit”
DELETED: “or the motor fan unit”

Claim 14, line 2, after the phrase “rechargeable motor fan unit”
DELETED: “or the motor fan unit”

Claim 15, line 1, after the phrase “claim 4,”
DELETED: “wherein a connector for a DC battery or AC power is provided to one end side of the power cable, and a power on/off switch is provided to one side of the power cable.”
INSERTED: --the rechargeable motor fan unit further comprises a connector for DC battery or AC power connected to one end side of the power cable, and a power on/off switch provided to one side of the power cable.--

Claim 16, line 1, after the phrase “wherein,”
DELETED: “with respect to”

Claim 16, line 2, after the phrase “fan unit”
DELETED: “,”
INSERTED: --has--

Claim 17 is canceled

Allowable Subject Matter
Claims 1-4, 8-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses the very specific location of the ventilation tube as claimed (i.e. a ventilation tube comprising a plurality of ventilation holes detachably provided to the scrotum pocket, wherein the ventilation tube is connected to the motor fan and diverges into two parts and is arranged along two edges of the U-shaped scrotum pocket).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732